   Case 2:21-cv-04509-JFW-KES Document 15-11 Filed 08/02/21 Page 1 of 2 Page ID #:113


Chris Zhen

From:                Chris Zhen <chris.zhen@zhenlawfirm.com>
Sent:                Thursday, June 10, 2021 8:05 PM
To:                  'daniel@lourollc.com'
Subject:             RE: SERVICE OF PROCESS REGARDING Digital Marketing Advisors v. Kalysta Mallory


Hi Mr. Louro,

Please see communication below.

‐
Chris


This email and any attachments may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or its attachments) by others is prohibited. If you
are not the intended recipient, please contact the sender and delete the original and any copies of this email and its
attachments.

Chris J. Zhen
ZHEN LAW FIRM
Los Angeles, CA
chris.zhen@zhenlawfirm.com
213.935.0715

From: Chris Zhen <chris.zhen@zhenlawfirm.com>
Sent: Thursday, June 10, 2021 8:04 PM
To: 'dlouro213@gmail.com' <dlouro213@gmail.com>
Subject: SERVICE OF PROCESS REGARDING Digital Marketing Advisors v. Kalysta Mallory

RE: Case 2:21‐cv‐04509‐JFW‐KES Digital Marketing Advisors v. Kalysta Mallory

Hi Mr. Louro,

I’m an attorney representing Digital Marketing Advisors in a lawsuit we recently filed in the Central District of California
against one of your clients Ms. Kalysta Mallory. We have been attempting service on her with no success.

Would you be able to accept email delivery of the Complaint and waive service of process – allowing your client extra
time to respond to the Complaint? Thank you.

‐
Chris


This email and any attachments may contain private, confidential, and privileged material for the sole use of the
intended recipient. Any review, copying, or distribution of this email (or its attachments) by others is prohibited. If you
are not the intended recipient, please contact the sender and delete the original and any copies of this email and its
attachments.

                                                              1
                                                      EXHIBIT 11
                                                        - 29 -
   Case 2:21-cv-04509-JFW-KES Document 15-11 Filed 08/02/21 Page 2 of 2 Page ID #:114

Chris J. Zhen
ZHEN LAW FIRM
Los Angeles, CA
chris.zhen@zhenlawfirm.com
213.935.0715




                                           2
                                      EXHIBIT 11
                                        - 30 -
